DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is response to the application filed on 02/01/2019.
Claims 1-7, 25-40 are pending and herein considered. Claims 8-24 are cancelled.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 02/01/2019.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/01/2019, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 25, 28-33, 36-38 and 39 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Shaikh (U.S 2017/0187607) in view of Luo et al. (U.S 2016/0085971).
For claim 1: 
(see Shaikh, figure 1-3) comprising: 
an infrastructure plane including physical and virtual industrial and network devices connected to an industrial software defined network (ISDN) (see Shaikh, figure 2-3; Infrastructure layer; also [0112]-[0116]; [0133]); 
a control plane comprising a plurality of controllers executing on a distributed computing environment to control and manage the physical and virtual industrial and network devices in the infrastructure plane (see Shaikh, Figure 2-3; Control layer; SDN controllers, control plane; [0069]; [0133]; [0137]), the plurality of controllers including a network controller, a virtualization management controller and a cybersecurity controller (see Shaikh, paragraph [0029]-[0052]; [0069]; [0133]; [0137]); 
an application plane comprising one or more industrial applications (see Shaikh, Figure 2-3; SDN applications); and 
a platform plane comprising a set of software services and application programming interfaces (APIs) including an industrial software defined networking application (ISDNA) that define communication interfaces to the application plane and the control plane (see Shaikh, paragraph [0111]-[0112];[ 0125]; the control plane of the SDN platform 100 is built on industry standards and SDN platform 100 is provided with tools and feature-rich Application Programming Interfaces (API's) to empower users to tailor SDN applications), the communication interfaces providing an industrial application in the application plane programmatic access to one or more of the plurality of the controllers in the control plane for centralized management of the ISDN (see Shaikh, Figure 2-3; [0009]-[0012]; [0041]; [0108]-[0116]; [0120]; [0125]; the SDN platform provides full visibility of an entire network topology through a control plane, which unlike traditional SDN deployments, is both centralized using the master SDN controller).  
Shaikh discloses firewall services (see Shaikh, paragraph [0133]), but does not explicitly disclose a cybersecurity. 
Luo, from the same or similar fields of endeavor, disclose an industrial security agent platform may be provided for protecting assets in an industrial control system in a connected networking environment and the industrial security agent platform can implement cyber security controls, such as authentication and encryption, on a device emulator (see Luo, paragraph [0016]; [0030]; [0024]-[0026]; [0020]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a cybersecurity as taught by Luo. The motivation for doing this is to provide a system networks can improve device security function and can handle secure communications between the management server and an operational technology network in the control zone.
For claim 5: 
In addition to rejection in claim 5, Shaikh-Luo further discloses wherein ISDN includes real and virtual networks, and wherein the real network controlled by the network controller while the virtual network controlled by the virtualization management controller, the network controller being communicatively coupled to the virtualization management controller (see Luo, paragraph [0029]-[0035]; at least some of a plurality of real or virtual network devices). The motivation for doing this is to provide a system networks can improve device security function and can handle secure communications between the management server and an operational technology network in the control zone.
For claim 25: 
(see Luo, paragraph [0026]; the site security server may be used to provide cyber security functions for an operational technology network, and for controller devices included in the operational technology network. Cyber security functions, for example, may include functions such as operational technology network security functions). The motivation for doing this is to provide a system networks can improve device security function and can handle secure communications between the management server and an operational technology network in the control zone.
For claim 26: 
In addition to rejection in claim 26, Shaikh-Luo further discloses wherein the one or more network level services includes a virtual firewall (see Luo, paragraph [0016]; [0019]; [0033]; [0007]; [0020]; [0024]-[0026]; [0043]; [0048]). The motivation for doing this is to provide a system networks can improve device security function and can handle secure communications between the management server and an operational technology network in the control zone.
For claim 28: 
For claim 28, claim 28 is directed to a method which has similar scope as claim 1. Therefore, claim 28 remains un-patentable for the same reasons.
For claim 29: 
In addition to rejection in claim 29, Shaikh-Luo further discloses wherein the one or more network level services includes providing connectivity between at least some of a plurality of real or virtual network devices and industrial devices in an infrastructure plane of the ISDN, the infrastructure plane interfacing with the control plane via an application programming interface (see Luo, paragraph [0029]-[0035]; at least some of a plurality of real or virtual network devices). The motivation for doing this is to provide a system networks can improve device security function and can handle secure communications between the management server and an operational technology network in the control zone.
For claim 30: 
In addition to rejection in claim 30, Shaikh-Luo further discloses wherein the one or more network level services includes a cybersecurity service, a load balancer, or a traffic analyzer (see Luo, paragraph [0016]; [0030]; [0024]-[0026]; [0020]; a cybersecurity service).
The motivation for doing this is to provide a system networks can improve device security function and can handle secure communications between the management server and an operational technology network in the control zone.
For claim 31: 
In addition to rejection in claim 31, Shaikh-Luo further discloses wherein the one or more network level services is instantiated on demand using network function virtualization (see Shaikh, paragraph 0029]; [0069]; [0124]; network-function virtualization (NFV) instance is configured or see Luo, paragraph [0026]: the site security server may be used to provide cyber security functions for an operational technology network, and for controller devices included in the operational technology network. Cyber security functions, for example, may include functions such as operational technology network security functions). The motivation for doing this is to provide a system networks can improve device security function and can handle secure communications between the management server and an operational technology network in the control zone.
For claim 32: 
(see Shaikh, paragraph [0137]- [0138]; figure 3).
For claim 33: 
In addition to rejection in claim 33, Shaikh-Luo further discloses wherein the one or more network level services is instantiated by the ISDNA in further coordination with a cybersecurity controller system in the control plane (see Shaikh, paragraph [0112]-[0116]; figure 3).
For claim 36: 
In addition to rejection in claim 31, Shaikh further discloses wherein instantiating on demand the one or more network level services in the ISDN includes coordination among the ISDNA, the SDN controller system, a virtualization management controller system and a cybersecurity controller system (see Shaikh, paragraph [0029]-[0052]; [0069]; [0133]; [0137]). 
Luo, from the same or similar fields of endeavor, disclose an industrial security agent platform may be provided for protecting assets in an industrial control system in a connected networking environment and the industrial security agent platform can implement cyber security controls, such as authentication and encryption, on a device emulator (see Luo, paragraph [0016]; [0030]; [0024]-[0026]; [0020]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a cybersecurity as taught by Luo. The motivation for doing this is to provide a system networks can improve device security function and can handle secure communications between the management server and an operational technology network in the control zone.
For claim 37: 
In addition to rejection in claim 31, Shaikh-Luo further discloses wherein each of the controller systems in the control plane is a logically centralized entity executing on a distributed computing environment (see Shaikh, paragraph [0109]; [0153]; [0114]; The SDN platform 100 provides full visibility of an entire network topology through a control plane 107, which unlike traditional SDN deployments, is both centralized using the master SDN controller).
For claim 38: 
For claim 38, claim 38 is directed to a non-transitory computer readable medium which has similar scope as claim 1. Therefore, claim 38 remains un-patentable for the same.
For claim 39: 
In addition to rejection in claim 39, Shaikh-Luo further discloses wherein the one or more network level services includes a virtual firewall reasons (see Luo, paragraph [0016]; [0019]; [0033]; [0007]; [0020]; [0024]-[0026]; [0043]; [0048]). The motivation for doing this is to provide a system networks can improve device security function and can handle secure communications between the management server and an operational technology network in the control zone.
Allowable Subject Matter
Claims 2-4, 6-7, 27, 34-35 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
1/15/2021